Citation Nr: 1314872	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  13-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for renal carcinoma (claimed as loss of kidney), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in April 2011, a statement of the case was issued in January 2013, and a substantive appeal was received that same month.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

The issue of service connection for renal carcinoma under a merits analysis is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  By rating decision in October 2007, the Veteran's claim of service connection for renal carcinoma was denied; he filed a timely notice of disagreement, but did not file a timely substantive appeal in response to a statement of the case; new and material evidence was not received within one year of the October 2007 determination.

2.  Certain evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for renal carcinoma is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for renal carcinoma.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a claim of service connection for renal carcinoma was denied by rating decision in October 2007.  The Veteran did file a timely notice of disagreement, but he did not complete the appeal by filing a timely substantive appeal to a statement of the case issued by the RO.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board also notes that no new and material evidence was received within one year of the 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).   Accordingly, the October 2007 rating decision became final.  38 U.S.C.A. § 7105(c). 

The Veteran now seeks to reopen his claim of service connection for renal carcinoma.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

It appears that the Veteran's 2007 claim was based in large part on his assertions that he was assigned to temporary duty in Vietnam while in Thailand.  He appears to be contending that his renal carcinoma is a result of exposure to herbicides.  

Now, in connection with his current request to reopen, the Veteran sets forth a new contention to the effect that his duties as a plumber at Udorn Air Force Base caused him to travel all around the base where herbicides were used.  Under the low standard set forth by the Court in Shade, the Board finds that the new assertions by the Veteran do constitute new and material evidence.  The claim is reopened. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions set forth in the following remand.  


ORDER

New and material evidence has been received to reopen the claim of service connection for renal carcinoma.  The appeal is granted to this extent, subject to the following remand. 


REMAND

The Board first notes that the service personnel records now in the claims file appear to be incomplete.  They do not show any assignments, etc. past 1970.  Appropriate action to request any additional records should be taken. 

Certain service treatment records appear to document medical treatment at Udorn Air Force Base in Thailand.  In view of the new assertions regarding exposure to herbicides in Thailand, appropriate action is necessary to attempt to verify exposure at the location claimed by the Veteran.  Such action should include requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the alleged exposure to herbicides remains unconfirmed, a verification attempt through the Joint Services Records Research Center (JSRRC) should be undertaken.  

If the Veteran's claimed exposure to herbicides is verified, then a VA examination with nexus opinion will be necessary to fully assist the Veteran with his claim. 

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action to request any additional service personnel records, to include any documentation of the Veteran's apparent service in Thailand, locations and duties.

2.  The RO should then take appropriate action following VA's protocol for verifying exposure to herbicides outside of Vietnam, specifically at Udorn Air Force Base in Thailand as claimed by the Veteran.  

3.  If, and only if, the Veteran's claimed exposure is verified, then he should be scheduled for an appropriate VA examination.  The claims file must be made available to the examiner for review.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's renal carcinoma is causally related to exposure to herbicides during service.  Detailed reasons for the opinion with discussion of pertinent medical studies should be furnished.  

In the event an examination is scheduled but the Veteran fails to appear, then the claims file should be forwarded to an appropriate VA examiner for review and for a response to the question posed above. 

4.  After undertaking any additional actions deemed necessary, the RO should then review the record and readjudicate the claim.  If the full benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate supplemental statement of the case and afford them an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

